     Case: 1:20-cv-02112 Document #: 2 Filed: 04/03/20 Page 1 of 16 PageID #:41




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION (CHICAGO)

LIBERTARIAN PARTY OF ILLINOIS,          )
ILLINOIS GREEN PARTY, DAVID F.          )
BLACK, SHELDON SCHAFER,                 )
RICHARD J. WHITNEY, WILLIAM             )
REDPATH, BENNETT W. MORRIS,             )
MARCUS THRONEBURG,                      )
                                        )
                     Plaintiffs         )            Case No. 1:20-cv-02112
                                        )
v.                                      )            Judge: Charles R. Norgle
                                        )
J.B. PRITZKER, in his official capacity )           Magistrate: Jeffrey Cummings
as Governor of Illinois,                )
                                        )
and                                     )
                                        )
WILLIAM J. CADIGAN, KATHERINE )
S. O'BRIEN, LAURA K. DONAHUE,           )
CASSANDRA B. WATSON, WILLIAM )
R. HAINE, IAN K. LINNABARY,             )
CHARLES W. SCHOLZ, WILLIAM M. )
MCGUFFAGE, in their official capacities )
as Board Members for the Illinois State )
Board of Elections,                     )
                                        )
                     Defendants.        )
____________________________________)


                    MOTION FOR PRELIMINARY INJUNCTION
                   AND/OR TEMPORARY RESTRAINING ORDER
               AND ATTACHED MEMORANDUM OF LAW IN SUPPORT

       Pursuant to Federal Rules of Civil Procedure 65(a) and (b), and in view of the public health

crisis precipitated by the coronavirus pandemic known as COVID-19 and the ensuing emergency

measures adopted by the State of Illinois, Plaintiffs respectfully move the Court to enter a

preliminary injunction and/or temporary restraining order that prohibits Defendants from

enforcing or applying those provisions of the Illinois Election Code that require Plaintiffs, as a
                                               1
     Case: 1:20-cv-02112 Document #: 2 Filed: 04/03/20 Page 2 of 16 PageID #:42




condition of qualifying for the general election ballot, to collect a specified number of voters’

signatures on petitions. Plaintiffs specifically request that the Court enjoin Defendants from

enforcing the following statutory provisions as applied to Plaintiffs in the 2020 election cycle: 10

ILCS 5/7-10; 10 ILCS 5/7-10-2; and 10 ILCS 5/7-10-3. Further, Plaintiffs request that the Court

direct Defendants to: (1) accept Plaintiffs Illinois Green Party (“ILGP”) and Libertarian Party of

Illinois (“LPIL”) candidates’ and Plaintiff Throneburg’s nominating papers for the November 3,

2020 general election without requiring supporting signatures from voters; and (2) place Plaintiffs

ILGP and LPIL candidates’ and Plaintiff Throneburg’s names on Illinois’ November 3, 2020

general election ballot.

       Plaintiffs certify that counsel for each Defendant has been contacted and provided copies

of the Complaint (together will all Exhibits), this Motion, and Plaintiffs’ Proposed Order. Plaintiffs

have requested of counsel for each of the Defendants a waiver of service of process under Federal

Rule of Civil Procedure 4.

                                                       Respectfully submitted,

                                                       /s/ Scott K. Summers
                                                       Scott K. Summers
                                                       P.O. Box 430
                                                       Harvard, IL 60033
                                                       Mobile: 815-403-8411
                                                       Fax: 815-986-1333
                                                       Scott@scottksummers.com
                                                       Counsel of Record

Oliver B. Hall                                        Mark R. Brown
CENTER FOR COMPETITIVE DEMOCRACY                      303 East Broad Street
P.O. Box 21090                                        Columbus, OH 43215
Washington, D.C. 20009                                (614) 236-6590
(202) 248-9294                                        (614) 236-6956 (fax)
oliverhall@competitivedemocracy.org                   mbrown@law.capital.edu
Pro Hac Vice Pending                                  Pro Hac Vice Pending

                                                       Attorneys for Plaintiffs
                                                  2
       Case: 1:20-cv-02112 Document #: 2 Filed: 04/03/20 Page 3 of 16 PageID #:43




                           MEMORANDUM OF LAW IN SUPPORT

        The COVID-19 pandemic has given rise to an extraordinary set of circumstances in Illinois

and nationwide. In an effort to contain the virus and protect the public health, the State of Illinois

has implemented several emergency measures that, although perhaps reasonable in light of the

public health crisis, make it impossible for Plaintiffs and other citizens to comply with the statutory

procedures they must follow to participate in Illinois’ electoral processes. In particular, as voters,

petition circulators, candidates and minor political parties in Illinois, Plaintiffs are required by law

to obtain voters’ signatures on petitions to qualify their respective candidates for placement on

Illinois’ November 3, 2020 general election ballot. Under the emergency measures now in place,

however, Plaintiffs cannot lawfully comply with these requirements.

        On March 9, 2020, Illinois Governor J.B. Pritzker issued a Gubernatorial Disaster

Proclamation, to remain in effect for 30 days, which declares “all counties in the State of Illinois

as a disaster area,” and directs the Illinois Department of Public Health to cooperate with the

Governor and other state agencies and authorities “in the development of strategies and plans to

protect the public health in connection with the present public health emergency.” See Governor

J.B.     Pritzker,   Gubernatorial      Disaster       Proclamation,       §§     2-3,    available   at

https://coronavirus.illinois.gov/s/ (accessed March 28, 2020). Thereafter, Governor Pritzker issued

a number of executive orders that, inter alia, cancelled public and private gatherings of more than

1,000 people (No. 2020-04), closed all public and private schools (No. 2020-05), and closed all

bars, restaurants and other establishments that serve food and beverages on the premises (No.

2020-07).     See    Illinois.gov,    Executive    &      Administrative        Orders,   available   at

https://www2.illinois.gov/Pages/government/execorders/executive-orders.aspx#y2020 (accessed



                                                   3
     Case: 1:20-cv-02112 Document #: 2 Filed: 04/03/20 Page 4 of 16 PageID #:44




March 28, 2020). Most relevant to the instant action is Executive Order No. 2020-10, which

Governor Pritzker issued on March 20, 2020. It provides that:

          All individuals currently living in the State of Illinois must “stay at home or at their
           place of residence” except for purposes of conducting certain “essential” activities or
           functions;

          Individuals must “at all times and as much as reasonably possible maintain social
           distancing of at least six feet from any other person…”;

          “[A]ll public and private gatherings of any number of people occurring outside a single
           household or living unit are prohibited” except for “essential” activities or functions;

          “[A]ll places of public amusement … shall be closed to the public”; and

          “[A]ll travel … is prohibited” except that defined as “essential”.

See id. Executive Order No. 2020-10 further provides that its intent is to “is to ensure that the

maximum number of people self-isolate in their places of residence to the maximum extent

feasible, while enabling essential services to continue.” Id. Collecting signatures on petitions is

not included among the specified “essential” activities or services. See id. Finally, Executive Order

No. 2020-10 “may be enforced by State and local law enforcement…” Id.

       By its express terms, Executive Order No. 2020-10 prohibits Plaintiffs from approaching

voters in public for purposes of obtaining their signatures on petitions. Indeed, the order places

them in jeopardy of arrest and criminal prosecution if they do. At the same time, the Illinois

Election Code requires that Plaintiffs obtain signatures on petitions to qualify their respective

candidates for placement on Illinois’ November 3, 2020 general election ballot, and provides them

with no alternative procedure. Further, the petitioning period for Plaintiffs ILGP, LPIL and

Throneburg began on March 24, 2020 and lasts only 90 days, or until June 22, 2020.

       On March 18, 2020 and March 19, 2020, respectively, Plaintiffs LPIL and ILGP sent

Defendants written requests for relief from the petitioning requirements imposed on them under

                                                 4
     Case: 1:20-cv-02112 Document #: 2 Filed: 04/03/20 Page 5 of 16 PageID #:45




Illinois law. (Verified Complaint ¶ 76.) To date, these Plaintiffs have received no response, except

from Defendant State Board of Elections, which responded through counsel on March 23, 2020 to

advise that it lacked authority to suspend enforcement of Illinois’ petitioning requirements. (Id. ¶

77.) Plaintiffs therefore urgently need the relief requested herein, to protect their speech,

petitioning, voting, associational and equal protection rights as guaranteed by the First and

Fourteenth Amendments. In the absence of such relief, Plaintiffs will suffer irreparable harm,

because they are prohibited from petitioning and their respective candidates will be excluded from

Illinois’ 2020 general election ballot.


       I.      Plaintiffs Are Entitled to Preliminary Relief.

       To obtain a preliminary injunction, Plaintiffs must show that they have “(1) no adequate

remedy at law and will suffer irreparable harm if a preliminary injunction is denied and (2) some

likelihood of success on the merits.” Wisconsin Right to Life, Inc. v. Barland, 751 F.3d 804, 830

(7th Cir. 2014) (citing Ezell v. City of Chicago, 651 F.3d 684, 694 (7th Cir. 2011)). “If this showing

is made, ‘the court weighs the competing harms to the parties if an injunction is granted or denied

and also considers the public interest.’” Id. (quoting Korte v. Sebelius, 735 F.3d 654, 665 (7th Cir.

2013)). The “equitable balancing proceeds on a sliding-scale analysis; the greater the likelihood of

success on the merits, the less heavily the balance of harms must tip in the moving party’s favor.”

Id. In First Amendment cases, “the likelihood of success on the merits is usually the decisive

factor.” Wisconsin Right to Life, Inc., 751 F.3d at 830.1




1
 The substantive standard for issuing a temporary restraining order is essentially the same. See
Merrill Lynch, Pierce, Fenner & Smith v. Salvano, 999 F. 2d 211, 214 (7th Cir. 1993); see also
Bryant v. Matvieshen, 904 F. Supp.2d 1034, 1042 (E.D. Cal. 2012).
                                              5
     Case: 1:20-cv-02112 Document #: 2 Filed: 04/03/20 Page 6 of 16 PageID #:46




               A.     Plaintiffs Have No Adequate Remedy at Law and Will Suffer
                      Irreparable Harm if the Court Does Not Grant Them Injunctive Relief.

       Plaintiffs urgently need relief from this Court because they are required to obtain a

statutorily prescribed number of voters’ signatures on petitions by June 22, 2020, and if they fail

to do so, Plaintiff ILGP’s and Plaintiff LPIL’s candidates and Plaintiff Throneburg will be

excluded from Illinois’ November 3, 2020 general election ballot. At the same time, Executive

Order No. 2020-10 prohibits Plaintiffs from approaching voters for purposes of obtaining their

signatures. Plaintiffs have requested that Defendants suspend Illinois’ petitioning requirements,

but Defendants have either declined or failed to respond to that request. Consequently, Plaintiffs

have no adequate remedy except to seek the requested injunctive relief from this Court. See Girl

Scouts of Manitou v. Girl Scouts of America, 549 F.3d 1079, 1095 (7th Cir. 2008) (a party has no

adequate remedy at law where “traditional legal remedies, i.e., money damages, would be

inadequate”); American Civil Liberties Union of Il. v. Alvarez (“ACLU of Il.”), 679 F.3d 583, 589

(7th Cir. 2012) (in First Amendment cases, the “quantification of injury is difficult and damages

are therefore not an adequate remedy”) (citation omitted).

       Plaintiffs will also suffer irreparable harm in the absence of injunctive relief. It is well-

settled that “the ‘loss of First Amendment freedoms, for even minimal periods of time,

unquestionably constitutes irreparable injury.’” ACLU of Il., 679 F.3d at 589 (quoting Elrod v.

Burns, 427 U.S. 347, 373 (1976)). Plaintiffs are suffering such harm now: the statutory petitioning

period for Plaintiffs ILGP, LPIL and Throneburg started on March 24, 2020, but Executive Order

No. 2020-10 prohibits them from commencing their petition drives. “Petition circulation … is

‘core political speech,’ because it involves ‘interactive communication concerning political

change.’” Buckley v. American Constitutional Law Foundation, Inc., 525 U.S. 182, 186 (1999)

(quoting Meyer v. Grant, 486 U.S. 414, 422 (1988)). First Amendment protection is therefore “at
                                              6
     Case: 1:20-cv-02112 Document #: 2 Filed: 04/03/20 Page 7 of 16 PageID #:47




its zenith” with respect to Plaintiffs’ right to circulate petitions in support of their respective

candidates. Id. Consequently, each day that Illinois law prohibits Plaintiffs from commencing their

petition drives, they suffer irreparable harm to their core First Amendment rights. See Buckley,

525 U.S. at 186; Elrod, 427 U.S. at 373.

          Plaintiffs will suffer further injury to their First Amendment rights in the absence of relief

because the candidates of Plaintiffs ILGP and LPIL and Plaintiff Throneburg will be excluded

from Illinois’ November 3, 2020 general election ballot. As the Seventh Circuit has explained:

          the impact of candidate eligibility requirements on voters implicates basic constitutional
          rights. The exclusion of candidates . . . burdens voters’ freedom of association, because an
          election campaign is an effective platform for the expression of views on the issues of the
          day, and a candidate serves as a rallying point for like-minded citizens. Also, because
          voters can assert their preferences only through candidates or parties or both, . . . the right
          to vote is heavily burdened if that vote may be cast only for major-party candidates at a
          time when other parties or other candidates are clamoring for a place on the ballot.

Lee v. Keith, 463 F.3d 763, 768 (7th Cir. 2006) (citations, quotation marks and brackets omitted).

Accordingly, the exclusion of Plaintiffs’ respective candidates from Illinois’ November 3, 2020

general election ballot will cause irreparable harm to Plaintiffs’ voting, speech and associational

rights.

                 B.      Plaintiffs Have a Strong Likelihood of Success on the Merits.

          The extraordinary circumstances from which this case arises make it any easy one to

decide. Under Illinois law as it now exists, Plaintiffs have no lawful procedure by which they may

qualify their candidates for Illinois’ November 3, 2020 general election ballot. Plaintiffs are

entitled to the relief requested on that basis alone. Plaintiffs are also entitled to the relief requested

because Illinois’ petitioning requirements, as applied here, cannot withstand constitutional scrutiny

under the analytic framework the Supreme Court set forth in Anderson v. Celebrezze, 460 U.S.

780 (1983), and Burdick v. Takushi, 504 U.S. 428 (1992).

                                                    7
     Case: 1:20-cv-02112 Document #: 2 Filed: 04/03/20 Page 8 of 16 PageID #:48




                       1.      Plaintiffs Are Entitled to Relief Because Illinois Has Failed to
                               Provide Them With Any Procedure for Qualifying for the
                               November 3, 2020 General Election Ballot.


       When states fail to provide candidates and parties with a procedure by which they may

qualify for the ballot, the Supreme Court and lower federal courts have not hesitated to remedy the

defect by placing candidates and parties on the ballot by court order. In 1976, for instance, several

states provided no procedure for independent candidates to qualify for the ballot. In each of these

states, independent presidential candidate Eugene McCarthy sought relief in federal court, and

without exception the courts ordered that he be placed on the ballot. See McCarthy v. Briscoe, 429

U.S. 1317, 97 S. Ct. 10 (1976) (Powell, J. in Chambers) (placing McCarthy on Texas ballot);

McCarthy v. Askew, 540 F.2d 1254, 1255 (5th Cir. 1976) (per curiam) (affirming order placing

McCarthy on Florida’s ballot); McCarthy v. Noel, 420 F. Supp. 799 (D. R.I. 1976) (placing

McCarthy on Rhode Island ballot); McCarthy v. Tribbitt, 421 F. Supp. 1193 (D. Del. 1976)

(placing McCarthy on Delaware ballot); McCarthy v. Austin, 423 F. Supp. 990 (W.D. Mich. 1976)

(placing McCarthy on Michigan ballot). As Justice Powell observed in McCarthy v. Briscoe, the

Supreme Court had followed the same procedure in 1968, when it ordered that several candidates

who successfully challenged the constitutionality of Ohio’s ballot access laws be placed on its

ballot. See McCarthy v. Briscoe, supra, citing Williams v. Rhodes, 89 S. Ct. 1, 21 L.Ed.2d 69

(Stewart, J., in Chambers, 1968).

       In 1980, Michigan had failed to enact a procedure for independent candidates to access the

ballot following the decision in McCarthy v. Austin, supra, and two independent candidates

running for president and vice-president filed suit. See Hall v. Austin, 495 F. Supp. 782 (E.D. Mich.

1980). Once again, a federal court ordered that the independent candidates be placed on Michigan’s

ballot. See id. at 791-92. The issue arose again in 1984, because Michigan still had not enacted a
                                                 8
     Case: 1:20-cv-02112 Document #: 2 Filed: 04/03/20 Page 9 of 16 PageID #:49




procedure for independent candidates to qualify for the ballot. An independent candidate for the

State Board of Education filed suit, the district court again declared Michigan’s ballot access

scheme unconstitutional, and the Secretary of State was ordered to place the candidate on the

ballot. See Goldman-Frankie v. Austin, 727 F.2d 603, 607-08 (6th Cir. 1984).

        In Williams, the Supreme Court explained the rationale for federal courts to grant such

relief: the Constitution does not permit states to restrict access to the ballot in a manner that “favors

two particular parties – the Republicans and the Democrats – and in effect tends to give them a

complete monopoly.” Williams v. Rhodes, 393 U.S. 23, 32 (1968)). Here, the State of Illinois –

albeit with the unwanted intrusion of a global pandemic – has accomplished that same result.

Illinois held its primary election as scheduled on March 17, 2020, and the Republican and

Democratic nominees selected by means of that taxpayer-funded procedure are thereby qualified

to appear on Illinois’ 2020 general election ballot. Yet it is unlawful – a violation of Executive

Order No. 2020-10 – for Plaintiffs and all other candidates and parties to engage in petitioning,

which is the only procedure that Illinois provides for them to qualify for the general election ballot.

The grounds for this Court’s intervention could not be clearer.

        Illinois did not cause the outbreak of the COVID-19 virus, of course, but that is immaterial.

Illinois is constitutionally required to provide its citizens with a lawful procedure to qualify for its

general election ballot, and it has failed to do so. Certainly, Illinois could have adopted measures

to remedy this constitutional defect. Governor Pritzker has issued several executive orders that

impose sweeping changes to Illinois law – and which incidentally make it impossible for Plaintiffs

to qualify for Illinois’ November 3, 2020 general election ballot – but Defendants have either

declined or failed to respond to Plaintiffs’ requests for relief. (Verified Complaint Ex. 2.) Under

these circumstances, Plaintiffs are entitled to an order from this Court placing them on the ballot.

                                                   9
    Case: 1:20-cv-02112 Document #: 2 Filed: 04/03/20 Page 10 of 16 PageID #:50




                       2.      Illinois’ Statutory Scheme Cannot Withstand Constitutional
                               Scrutiny as Currently Applied.

       Plaintiffs are also entitled to relief because Illinois’ statutory scheme, as currently applied,

cannot withstand constitutional scrutiny under the Supreme Court’s Anderson-Burdick analytic

framework. Under that analysis, a reviewing court must:

       first consider the character and magnitude of the asserted injury to the rights protected by
       the First and Fourteenth Amendments that the plaintiff seeks to vindicate. It then must
       identify and evaluate the precise interests put forward by the State as justifications for the
       burden imposed by its rule. In passing judgment, the Court must not only determine the
       legitimacy and strength of each of those interests, it also must consider the extent to which
       those interests make it necessary to burden the plaintiff’s rights. Only after weighing all
       these factors is the reviewing court in a position to decide whether the challenged provision
       is unconstitutional.

Anderson, 460 U.S. at 789. This framework establishes a “flexible standard,” according to which

“the rigorousness of our inquiry into the propriety of a state election law depends upon the extent

to which a challenged restriction burdens First and Fourteenth Amendment rights.” Burdick, 504

U.S. at 434. Under this standard, “reasonable, nondiscriminatory restrictions” are subject to less

exacting review, whereas laws that imposes “severe” burdens are subject to strict scrutiny. See id.

(citations omitted). But in every case, “However slight [the] burden may appear ... it must be

justified by relevant and legitimate state interests sufficiently weighty to justify the limitation.”

Crawford v. Marion County Election Bd., 128 S.Ct. 1610, 1616 (2008) (citation and quotation

marks omitted).

       As the Seventh Circuit has explained, “[m]uch of the action takes place at the first stage of

Anderson’s balancing inquiry,” because the severity of the burden imposed is what determines

whether strict scrutiny or a less demanding level of review applies. Stone v. Board of Election

Com'rs for City of Chicago, 750 F.3d 678, 681 (7th Cir. 2014) (citing Burdick, 504 U.S. at 534).

Here, the burden imposed could not be more severe: Illinois law as currently applied prohibits

                                                 10
    Case: 1:20-cv-02112 Document #: 2 Filed: 04/03/20 Page 11 of 16 PageID #:51




Plaintiffs and all other minor party and independent candidates from seeking to qualify for the

general election ballot. Such “complete exclusion,” the Seventh Circuit has concluded, constitutes

a “severe” burden on the First and Fourteenth Amendment rights of the affected voters, candidates

and parties. Lee, 463 F.3d at 768, 770.

        “Restrictions that ‘severely’ burden the exercise of constitutional rights must be ‘narrowly

drawn to advance a state interest of compelling importance.’” Lee, 463 F.3d at 768 (quoting

Burdick, 504 U.S. at 434). But no state interest, compelling or otherwise, is sufficient to justify

Illinois’ complete exclusion of all minor party and independent candidates from its general election

ballot. In Lee, for example, the Seventh Circuit acknowledged that promoting political stability

and preventing ballot clutter “are important state interests,” but it found them insufficient to justify

the challenged restrictions. Id. at 770-71. Such interests, the Court concluded, do not “‘permit a

State to completely insulate the two-party system from minor parties’ or independent candidates’

competition and influence,’ and that is effectively what Illinois has done.” Id. at 771 (quoting

Timmons v. Twin Cities Area New Party, 520 U.S. 351, 366-67 (1997)).

        In this case, the burden imposed by Illinois law is even more severe than the restrictions

challenged in Lee. The plaintiff in Lee challenged a 10-percent signature requirement, early filing

deadline and the disqualification of petition signers from voting in the primary election. See id. at

765. The Seventh Circuit concluded that such restrictions imposed a severe burden “[w]hether

measured by comparison to the ballot access requirements in the other 49 states or by the stifling

effect they have had…” Id. at 768-69 (finding that no candidate had complied with the challenged

provisions in the 25 years since their enactment). As onerous as those restrictions were, however,

it was at least theoretically possible to comply with them. Here, by contrast, Plaintiffs are

prohibited by law from circulating petitions, which is the only procedure by which they may

                                                  11
    Case: 1:20-cv-02112 Document #: 2 Filed: 04/03/20 Page 12 of 16 PageID #:52




qualify for Illinois’ general election ballot. Such a prohibition does not merely have a “stifling

effect” on Plaintiffs’ ability to participate in Illinois’ electoral process but categorically excludes

them.

         To be sure, Illinois has a strong and even compelling interest in protecting the public health

during a pandemic. But no court has ever upheld a ballot access restriction that categorically

excludes all candidates except Republicans and Democrats. Because petition circulation is

prohibited under Illinois law, and Illinois has failed to establish an alternative procedure by which

minor party and independent candidates may qualify for its general election ballot, Illinois’

petitioning requirements are unconstitutional as applied to Plaintiffs in the 2020 general election

cycle.

                C.      The Balance of Harms Weighs Strongly in Plaintiffs’ Favor.

         The harm that Plaintiffs will suffer in the absence of the requested relief is plain: their

candidates will be excluded from Illinois’ November 3, 2020 general election ballot; voters will

be deprived of the opportunity to hear their political views and to associate with and support them;

GPIL and LPIL will be prevented from disseminating and building support for their platforms

among the general electorate; and GPIL and LPIL will be denied the opportunity to win sufficient

electoral support to retain ballot access in the next election cycle. The Supreme Court has expressly

relied on such harms to justify granting the relief that Plaintiffs request here. See, e.g., Norman v.

Reed, 502 U.S. 279, 288-89 (1992); Anderson, 460 U.S. at 793-94; Williams, 393 U.S. at 30-31.

The Court’s admonition in Williams bears repeating:

         The right to form a party for the advancement of political goals means little if a party can
         be kept off the election ballot and thus denied an equal opportunity to win votes. So also,
         the right to vote is heavily burdened if that vote may be cast only for one of two parties at
         a time when other parties are clamoring for a place on the ballot.


                                                  12
    Case: 1:20-cv-02112 Document #: 2 Filed: 04/03/20 Page 13 of 16 PageID #:53




Williams, 393 U.S. at 31. This Court’s intervention is amply justified to prevent such harm to

Plaintiffs’ “most precious freedoms.” Id. at 30.

       By contrast, Defendants will not suffer any harm if the Court grants Plaintiffs the requested

relief. ILGP and LPIL have qualified for Illinois’ general election ballot with regularity in past

election cycles, and there is no evidence that Illinois sustained any harm to its electoral processes

as a result of their participation. On the contrary, as the Supreme Court has repeatedly observed,

“[h]istorically political figures outside the two major parties have been fertile sources of new ideas

and new programs; many of their challenges to the status quo have in time made their way into the

political mainstream.” Anderson, 460 U.S. at 794; see Ill. Bd. of Elections v. Socialist Workers

Party, 440 U.S. 173, 185-86 (1979); Sweezy v. New Hampshire, 354 U. S. 234, 250-251 (1957).

Thus, the continued participation of ILGP and LPIL in Illinois’ electoral process will benefit, not

harm, Defendants and the voters of Illinois generally.

       Similarly, Plaintiff Throneburg has demonstrated success in qualifying for the ballot as an

independent candidate. In fact, Plaintiff Throneburg was elected to the Bureau County Board in

2003. His participation in Illinois’ 2020 general election as an independent candidate for State

Senate will not harm Defendants in any way.

       Moreover, the relief that Plaintiffs request here is precisely the same relief that other states

have granted of their own volition. On March 30, 2020, for example, Vermont enacted legislation

providing that “a person shall not be required to collect voter signatures in order to have the

person’s name placed on any ballot in the year 2020.” See An Act Relating to Government

Operations in Response to the COVID-19 Outbreak, HB 681 (2020), available at

https://legislature.vermont.gov/Documents/2020/Docs/BILLS/H-0681/H-

0681%20As%20Passed%20by%20Both%20House%20and%20Senate%20Official.pdf (accessed

                                                   13
     Case: 1:20-cv-02112 Document #: 2 Filed: 04/03/20 Page 14 of 16 PageID #:54




April 2, 2020). The Secretary of State of Connecticut has likewise recommended to that state’s

Governor and Legislature that its petitioning requirements be eliminated, and that all currently-

qualified third parties in the state be granted “automatic ballot access for all races in November…”

(Verified Complaint. Ex. 1.)

        No harm will come to Defendants or the State of Illinois if the Court grants similar relief

here. On the contrary, Defendants will be relieved of the considerable burden of validating petition

signatures during the crunch of the election cycle. The balance of harms therefore weighs strongly

in Plaintiffs’ favor.

                D.      The Requested Relief Is in the Public Interest.

        Preliminary relief will benefit the public because it will protect the First Amendment rights

of Illinois voters to cast their votes effectively and to associate with candidates and parties they

support. As the Seventh Circuit has repeatedly recognized, “injunctions protecting First

Amendment freedoms are always in the public interest.” ACLU of Il., 679 F.3d at 590 (quoting

Christian Legal Soc’y v. Walker, 453 F.3d 853, 859 (7th Cir. 2006) (footnote omitted)). This factor

therefore also weighs in Plaintiffs’ favor.

                E.      No Security is Required.

        The Seventh Circuit has observed that security is not mandatory under Rule 65(c), and can

be dispensed with in the discretion of the court. See Scherr v. Volpe, 466 F.2d 1027 (7th Cir. 1972);

see also Moltan Co. v. Eagle-Picher Industries, Inc., 55 F.3d 1171, 1176 (6th Cir. 1995). No

security is needed in this case, as it threatens no financial harm to Defendants.




                                                 14
    Case: 1:20-cv-02112 Document #: 2 Filed: 04/03/20 Page 15 of 16 PageID #:55




                                        CONCLUSION

      For the foregoing reasons, Plaintiffs respectfully move the Court to issue preliminary relief.



                                                     Respectfully submitted,

                                                     /s/ Scott K. Summers
                                                     Scott K. Summers
                                                     P.O. Box 430
                                                     Harvard, IL 60033
                                                     Mobile: 815-403-8411
                                                     Fax: 815-986-1333
                                                     Scott@scottksummers.com
                                                     Counsel of Record

Oliver B. Hall                                       Mark R. Brown
CENTER FOR COMPETITIVE DEMOCRACY                     303 East Broad Street
P.O. Box 21090                                       Columbus, OH 43215
Washington, D.C. 20009                               (614) 236-6590
(202) 248-9294                                       (614) 236-6956 (fax)
oliverhall@competitivedemocracy.org                  mbrown@law.capital.edu
Pro Hac Vice Pending                                 Pro Hac Vice Pending

                                                     Attorneys for Plaintiffs




                                               15
    Case: 1:20-cv-02112 Document #: 2 Filed: 04/03/20 Page 16 of 16 PageID #:56




                                      Certificate of Service

       I certify that on this day, April 3, 2020, copies of this Motion and accompanying Verified

Complaint were served on the following:

David W. Van de Burgt
Division Chief, Government Representation
Illinois Attorney General’s Office
100 West Randolph Street
Chicago, IL 60601
Phone: 312-814-2822
Email: DVandeBurgt@atg.state.il.us

Gary Caplan
Deputy General Counsel
Office of the Governor
Gary.Caplan@illinois.gov

Leigh Richie
Associate General Counsel
Office of the Governor
Leigh.richie@illinois.gov

Counsel for Defendant J.B. Pritzker


Marni M. Malowitz
General Counsel
State Board of Elections
100 W. Randolph St., 14th Floor
Chicago, IL 60654
Phone: 312-814-6462
MMalowitz@elections.il.gov

Counsel for Defendants State Board of Elections Board Members




                                                    /s/ Scott K. Summers
                                                    Scott K. Summers




                                               16
